UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALBERT S. FINARELLI, Ill, Co-executor of —:
The ESTATE OF ALBERT S. FINARELLI, JR., :

and KATHLEEN FINARELLI, : CIVIL ACTION NO. 3:19-CV-178
Plaintiffs, -(JUDGE MARIANI)
Vv. ;

MONSANTO COMPANY, OSBORN & BARR
COMMUNICATIONS, INC.,
and OSBORN & BARR HOLDINGS, INC.,

Defendants.

ORDER

AND NOW, THIS 19TH DAY OF SEPTEMBER 2019, upon consideration of
Defendants’ Osborn & Barr Communications, Inc. and Osborn & Barr Holdings, Inc.'s
Motions to Dismiss Plaintiff's Petition for Lack of Personal Jurisdiction, or, in the Alternative,
for Failure to State a Claim (Doc. 6) and all relevant documents, for the reasons set out in
the simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED THAT:

4. Defendants’ Osborn & Barr Communications, Inc. and Osborn & Barr Holdings, Inc.'s
Motions to Dismiss Plaintiff's Petition for Lack of Personal Jurisdiction, or, in the

Alternative, for Failure to State a Claim (Doc. 6) are GRANTED;
2. Defendants Osborn & Barr Communications, Inc., and Osborn & Barr Holdings, Inc.,
are DISMISSED as Defendants in this action for lack of personal jurisdiction;
3. All claims against Defendants Osborn & Barr Communications, Inc., and Osborn &

Barr Holdings, Inc., contained in the Complaint (Doc. 2 at 6-37) are DISMISSED.

 

 

Robert D. Mariani
United States District Judge
